Citation Nr: 1758953	
Decision Date: 12/19/17    Archive Date: 12/28/17

DOCKET NO.  07-23 908	)	DATE
	)
	)	

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUE

Entitlement to an increased rating for service connected left foot plantar fasciitis, rated as 10 percent disabling from April 4, 2004; as 20 percent disabling from October 14, 2004 (excluding an evaluation of 100 percent from July 22, 2011 based on surgical treatment necessitating convalescence); as 20 percent disabling from September 1, 2011 based on left foot plantar fasciitis with scar; and as 30 percent disabling from May 26, 2017 based on left foot plantar fasciitis with scar.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. Norwood, Associate Counsel


INTRODUCTION

The Veteran had active military service from July 1996 to February 2002. 

This matter was originally before the Board of Veterans' Appeals (Board) following an appeal from an August 2005 rating decision of the Department of Veterans Affairs Regional Office (RO) in Phoenix, Arizona. 

In August 2003, the RO granted a rating of 10 percent for left foot plantar fasciitis effective April 4, 2002. In April 2010 and September 2011, the Board remanded the claim, along with other issues, for further development. A May 2015 Rating Decision granted a 20 percent rating for left foot plantar fasciitis effective October 14, 2004, as well as 100 percent rating from July 22, 2011 to August 31, 2011, based on surgical treatment necessitating convalescence, and a 20 percent rating from September 1, 2011. In March 2017, the Board remanded the claim for further development. An August 2017 Rating Decision granted a 30 percent rating for left foot plantar fasciitis with scarring effective May 26, 2017. Accordingly, the claim for increase for the aforementioned rating periods remains before the Board.

Additionally, the Board is cognizant of the ruling of the United States Court of Appeals for Veterans Claims (Court) in Rice v. Shinseki, 22 Vet. App. 447 (2009). In Rice, the Court held that a claim for a total rating based on unemployability due to service-connected disability (TDIU), either expressly raised by the Veteran or reasonably raised by the record involves an attempt to obtain an appropriate rating for a disability and is part of the claim for an increased rating. 

In this case, in May 2015, the Veteran reported that she did not wish to seek TDIU. The record does not otherwise reflect that her service-connected left foot plantar fasciitis or left foot plantar fasciitis with scar renders her unable to secure or follow a substantially gainful occupation. In June 2012, the Veteran alleged that she could not work due to left foot plantar fasciitis. However, VA medical records indicate that she worked full time in August 2013. VA medical records from March 2015 indicate that she worked 80 hours a week. The Veteran's May 2017 VA examination report reflected that she worked 12 hour shifts as a certified caregiver. Accordingly, the Board concludes that a claim for TDIU has been withdrawn. The Veteran certainly may raise this claim in the future, should she choose to do so.


FINDINGS OF FACT

1. Prior to October 14, 2004, the Veteran's left foot plantar fasciitis was primarily manifested by pain on use and the Veteran's symptoms were not relieved by orthotics.

2. From October 14, 2004 to May 25, 2017, the Veteran's left foot plantar fasciitis was primarily manifested by pain accentuated on use, pain on manipulation, and the Veteran's symptoms were not relieved by orthotics. In addition, the Veteran's left foot plantar fasciitis with scar was primarily manifested by extreme tenderness of the plantar surfaces of the foot, pain accentuated on use, pain on manipulation, and symptoms that were not relieved by orthotics.

3. From May 26, 2017, a 30 percent rating is the highest scheduler evaluation available and extraschedular consideration is not warranted. 


CONCLUSIONS OF LAW

1. The criteria for a rating in excess of 10 percent for left foot plantar fasciitis from April 4, 2002 to October 13, 2004 have not been met. 38 U.S.C. § 1155 (2012); 38 C.F.R. 4.1, 4.2, 4.3, 4.6, 4.7, 4.10, 4.21, 4.27, 4.40, 4.45, 4.70, 4.71a, Diagnostic Code 5276 (2017).

2. The criteria for a rating in excess of 20 percent for left foot plantar fasciitis from October 14, 2004 to May 25, 2017, excluding the period of temporary total rating, have not been met. 38 U.S.C. § 1155; 38 C.F.R. 4.1, 4.2, 4.3, 4.6, 4.7, 4.10, 4.21, 4.27, 4.40, 4.45, 4.70, 4.71a, Diagnostic Code 5276.

3. The criteria for a rating in excess of 30 percent for left foot plantar fasciitis with scar for the period from May 26, 2017 have not been met. 38 U.S.C. § 1155; 38 C.F.R. 4.1, 4.2, 4.3, 4.6, 4.7, 4.10, 4.21, 4.27, 4.40, 4.45, 4.70, 4.71a, Diagnostic Code 5276.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. The Veterans Claims Assistance Act of 2000 (VCAA)

As set forth in the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C. §§ 5102, 5103, 5103A, 5107, 5126 (2012); 38 C.F.R. §§ 3.156(a), 3.159, 3.326(a) (2017).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim. 38 U.S.C.A. § 5103 (a); 38 C.F.R. § 3.159 (b); Quartuccio v. Principi, 16 Vet. App. 183 (2002). This notice must be provided prior to an initial unfavorable decision on a claim by the RO. Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In this case, the VCAA duty to notify was satisfied by a letter sent to the Veteran in April 2010. This letter informed the Veteran of what evidence was required to substantiate the claim, and of her and VA's respective duties in obtaining evidence. This letter also notified the Veteran of the criteria for assigning a disability rating and an effective date. See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). Thereafter, the case was readjudicated by issuing a supplemental statement of the case (SSOC) in September 2010, May 2015, and August 2017. Thus, the Veteran has received all required notice concerning her claim, and it has been reconsidered since providing all required notice.

Regarding the duty to assist, the Board notes that the claims file contains the Veteran's service treatment records, VA treatment records, private medical records, buddy statements in support of the claim, and her contentions. Neither the Veteran, nor the Veteran's representative, has identified, and the record does not otherwise indicate, any other evidence relevant to her claim that has not been obtained.

Further, the Veteran was provided with VA examinations in May and June 2017.  Review of the examination reports reflect that the examiners reviewed the Veteran's past medical history, recorded her current complaints, conducted appropriate evaluations of the Veteran, and rendered appropriate diagnoses and opinions consistent with the remainder of the evidence of record. Therefore, the Board concludes that these examination reports, collectively, are adequate for purposes of rendering a decision in this case. See 38 C.F.R. § 4.2 ; Barr v. Nicholson, 21 Vet. App. 303 (2007).

The Board also finds that there was substantial compliance with its March 2017 remand instructions, and no further remand is necessary. See Stegall v. West, 11 Vet. App. 268 (1998); see also D'Aries v. Peake, 22 Vet. App. 97 (2008).

Accordingly, the Board concludes that all reasonable efforts were made by VA to obtain evidence necessary to substantiate the Veteran's claim. Therefore, no further assistance to the Veteran with the development of evidence is required.

II. Increased Rating for Left Foot Plantar Fasciitis 

Disability evaluations are determined by comparing a Veteran's present symptomatology with criteria set forth in VA's Schedule for Rating Disabilities (Rating Schedule), which is based on average impairment in earning capacity. 38 U.S.C. § 1155 ; 38 C.F.R. Part 4. When a question arises as to which of two ratings apply under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating. 38 C.F.R.      § 4.7. After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran. 38 C.F.R. § 4.3.

The Veteran's entire history is reviewed when making disability ratings. See generally 38 C.F.R. 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995). Where entitlement to compensation already has been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern. See Francisco v. Brown, 7 Vet. App. 55, 58 (1994). However, where, as here, the question for consideration is the propriety of the initial disability rating assigned, evaluation of the medical evidence since the grant of service connection and consideration of the appropriateness of "staged rating" is required. See Fenderson v. West, 12 Vet. App. 119, 126 (1999).

The Board notes that staged ratings are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings. Hart v. Mansfield, 21 Vet. App. 505 (2007).

Under Diagnostic Code 5276, a 10 percent rating is warranted for moderate flatfoot with symptoms of the weight-bearing line falling over or medial to the great toe, inward bowing of the tendo achillis, pain on manipulation and use of the feet, whether presented bilaterally or unilaterally. 38 C.F.R. § 4.71a, Diagnostic Code 5276.

A 20 percent disability rating is warranted for severe unilateral flatfoot with symptoms of objective evidence of marked deformity (pronation, abduction, etc.), pain on manipulation and use accentuated, indication of swelling on use, and characteristic callosities. Id.

A 30 percent rating is warranted for pronounced unilateral flatfoot with symptoms of marked pronation, extreme tenderness of plantar surfaces of the feet, marked inward displacement and severe spasm of the tendo achillis on manipulation, which are not improved by orthopedic shoes or appliances. Id.

The rating schedule does not define the terms "moderate, "severe," or "pronounced." Therefore, the Board must evaluate the evidence of record and reach a decision that is equitable and just. 38 C.F.R. § 4.6. Although an element of evidence to be considered by the Board, the use of terminology such as "severe" by VA examiners and others is not dispositive of an issue. All evidence must be evaluated in arriving at a decision regarding an increased rating. 38 C.F.R. §§ 4.2, 4.6.

The Board has reviewed all of the evidence in the Veteran's claims file, with an emphasis on the medical evidence for the issues on appeal. Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence of record. Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000). Therefore, the Board will summarize the relevant evidence where appropriate, and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the claims.

III. Rating Period of April 4, 2002 to October 13, 2004

Prior to October 13, 2004, the Veteran's left foot plantar fasciitis is currently rated as 10 percent disabling under Diagnostic Code 5276.

Service treatment records from 1995 to 2002 indicate that the Veteran was continuously treated for left foot chronic plantar fasciitis, as well as fitted with orthotics and placed on physical restrictions.

During a July 2003 VA examination, the Veteran reported that she had occasional left foot pain and that orthotics did not relieve the pain. She also reported that she did not take pain medications due to pregnancy. On physical examination, the Veteran had tenderness to palpation over the arch of the left foot. The Veteran was diagnosed with mild left foot plantar fasciitis. 

In order to warrant an increased rating under Diagnostic Code 5276, the evidence would need to show that the Veteran's acquired flatfoot was severe with symptoms of marked deformity (pronation, abduction, etc.), pain on manipulation and use accentuated, indication of swelling on use, and characteristic callosities.

The Board finds that prior to October 13, 2004, the evidence of record fails to support an evaluation in excess of 10 percent under Diagnostic Code 5276. As noted above, the July 2003 VA examination indicated that the Veteran's pain symptoms were not relieved by orthotics. However, there was no evidence of marked deformity, pain on manipulation and use accentuated, indication of swelling on use, and characteristic callosities during the appellate period. Therefore, the Board concludes that the evidence is not sufficient to meet the criteria for a higher rating under 38 C.F.R. § 4.71a, Diagnostic Code 5276.

The Board has considered whether other potentially applicable diagnostic codes allow for a separate compensable and/or increased rating for the Veteran's symptoms. Diagnostic Code 5284, other foot injuries, is a more general Diagnostic Code under which a variety of foot injuries may be rated; that some injuries to the foot, such as fractures and dislocations for example, may limit motion in the subtalar, midtarsal, and metatarsophalangeal joints; and that other injuries may not affect range of motion. Thus, depending on the nature of the foot injury, Diagnostic Code 5284 may involve limitation of motion and therefore require consideration under 38 C.F.R. §§ 4.40 and 4.45. VAOPGCPREC 9-98.

The Veteran's disability does not warrant a change in Diagnostic Code. Diagnostic Code 5276 specifically addresses her diagnosed disability, left foot plantar fasciitis. Because symptoms from plantar fasciitis are all contemplated by Diagnostic 5276, it would be inappropriate to change the Diagnostic Code for the Veteran's entire disability to Diagnostic Code 5284, because that would amount to rating her left foot plantar fasciitis by analogy to other foot injuries. See Copeland v. McDonald, 27 Vet. App. 333 (2015); see also Yancy v. McDonald, 27 Vet. App. 484, 491 (2016) (holding that the "plain meaning of the word 'injury' limits the application of [Diagnostic Code] 5284 to disabilities resulting from actual injuries to the foot, as opposed to disabilities caused by, for example, degenerative conditions").

Diagnostic Codes 5277, 5278, 5279,  5280, 5281, 5282, and 5283 are not applicable. The evidence does not reflect, and the Veteran does not contend, that she has been diagnosed with weak foot, claw foot, Morton's disease, hallux rigidus, hammer toe affecting all toes, or malunion or nonunion of tarsal or metatarsal bones.

Lastly, when assessing the severity of a musculoskeletal disability that is at least partly rated on the basis of limitation of motion, VA must also consider the extent that the Veteran may have additional functional impairment above and beyond the limitation of motion objectively demonstrated, such as during times when her symptoms are most prevalent ("flare-ups") due to the extent of her pain (and painful motion), weakness, premature or excess fatigability, and incoordination. DeLuca v. Brown, 8 Vet. App. 202, 204-7 (1995); see 38 C.F.R. §§ 4.40, 4.45. However, while the Veteran has reported having pain, the rating under Diagnostic Code 5276 in this case is not based on limitation of motion, but rather, the functional impairment resulting from the foot disability. Thus, a higher rating is not warranted pursuant to DeLuca or 38 C.F.R. §§ 4.40, 4.45.

Lay reports of symptoms and history associated with left foot plantar fasciitis have been considered together with the probative medical evidence clinically evaluating the severity of the pertinent disability symptoms. However, the clinical evidence offering detailed, specific, objective determinations pertinent to the rating criteria and manifestations associated with left foot plantar fasciitis is found to be the most probative and credible evidence with regard to evaluating the pertinent symptoms for the left foot plantar fasciitis disability on appeal.

IV. Rating Period of October 14, 2004 to July 21, 2011

From October 14, 2004 to July 21, 2011, the Veteran's left foot plantar fasciitis is currently rated as 20 percent disabling under Diagnostic Code 5276.

In October 2004, the Veteran reported that her left foot condition had worsened. 

During a June 2005 VA examination, the Veteran reported having pain only with stretching of the left instep and less with flexing the forefoot but no pain with other motion. She reported having pain that was aggravated with walking and standing. She also reported increased pain with repetitive use of her foot, but she had no loss of motion. On physical examination, the Veteran had a slight limp but used no assistive device. She had some increase of pain with repetitive motion, but no loss of motion. She was diagnosed with chronic left plantar fasciitis and possible old fracture of the left tarsal bone. The Veteran had no callous or pes planus on the left foot and no deformity of the Achilles tendon.

In April 2010, the Veteran reported that she had been "reduced from a full time employee...to part-time because [she could] not stand any longer than 10-15 minutes at any given time." The Veteran's employer corroborated this account in an undated statement. In April 2010, the Veteran's mother stated that she visited her daughter in March and April 2010 and witnessed the Veteran's foot problems, as well as "a hump on the top of her foot."

During an August 2009 VA examination, the Veteran reported that she had pain and stiffness of the left foot. She reported that she had no flare ups of foot joint disease, but could only stand for 15 to 30 minutes and walk a quarter of a mile. On left foot examination, the Veteran had normal gait and posture with no callouses, normal alignment of the Achilles tendon, and no tenderness or pain with manipulation. The Veteran's Deluca observations indicated that she had no pain during range of motion and no additional limitations following repetitive range of motion. X-rays of the Veteran's left foot showed mild flexion of the second through fifth toes, intact osseous structures, and no significant degenerative findings. The Veteran was diagnosed with left foot strain. The examiner reported that the Veteran's occupational activities were impacted due to decreased mobility and pain and that there were not severe effects on the Veteran's ability to perform daily activities. 

In November 2010, during a visit with her podiatrist, the Veteran reported that custom orthotics did not relieve her pain, which she rated as a nine on a 10-point scale. June and July 2011 VA podiatry notes indicate that the Veteran reported that she had tried orthotics, injections, and physical therapy without any pain relief. She reported a "tingling" feeling while walking and complained of a painful bump on her left midfoot.

In order to warrant an increased rating of 30 percent disabling under Diagnostic Code 5276, the evidence would need to show that the Veteran's acquired left foot plantar fasciitis was pronounced with symptoms of marked pronation, extreme tenderness of plantar surfaces of the feet, marked inward displacement and severe spasm of the tendo achillis on manipulation, which are not improved by orthopedic shoes or appliances. 

Here, the evidence of record establishes that the Veteran's left foot plantar fasciitis was primarily manifested by pain accentuated on use and manipulation (i.e., stretching), which was not relieved by orthotics. Due to the lack of objective evidence of marked pronation, extreme tenderness of plantar surfaces of the feet, marked inward displacement and severe spasm of the tendo achillis on manipulation, the Veteran's left foot plantar fasciitis does not warrant a 30 percent rating for the applicable rating period. 

The Board has considered, in compliance with Deluca, the extent to which a higher rating is warranted for functional loss. The Veteran reported pain and stiffness aggravated with walking and standing and increased pain with repetitive use of her foot. The Board finds the Veteran's statements regarding the pain to be credible. Furthermore, the August 2009 VA examiner found functional loss exhibited by standing 15 to 30 minutes and walking a quarter of a mile. However, the Board finds that the 20 percent evaluation already takes into consideration the Veteran's complaints of left foot pain and the resulting functional impairment. Accordingly, the Board finds that a higher rating is not warranted. 

The Board has considered whether the Veteran is entitled to a higher rating under another Diagnostic Code. The Board finds that the following diagnostic codes pertaining to the foot and providing for higher than 20 percent evaluations do not apply in this case, as the evidence does demonstrate claw foot (Diagnostic Code 5278), malunion or nonunion of the tarsal or metatarsal bones (Diagnostic Code 5283), or other foot injuries (Diagnostic Code 5284). 38 C.F.R. § 4.71a. Thus, the Board finds that the Veteran's left foot plantar fasciitis warrants no more than a rating of 20 percent disabling.

Lay reports from the Veteran and her employer and mother regarding symptoms and history associated with left foot plantar fasciitis have been considered together with the probative medical evidence clinically evaluating the severity of the pertinent disability symptoms. However, the clinical evidence offering detailed, specific, objective determinations pertinent to the rating criteria and manifestations associated with left foot plantar fasciitis is found to be the most probative and credible evidence with regard to evaluating the pertinent symptoms for the left foot plantar fasciitis with scarring disability on appeal.

On July 22, 2011, the Veteran underwent tarsal tunnel release, open plantar fasciotomy, and dorsal exostectomy of the left foot. Based on surgical treatment necessitating convalescence, the Veteran's left foot plantar fasciitis is currently rated as 100 percent disabling for the period of a total disability rating under 38 C.F.R. § 4.30 from July 22, 2011 to August 31, 2011.

IV. Rating Period of September 1, 2011 to May 25, 2017

From September 1, 2011 to May 25, 2017, the Veteran's left foot plantar fasciitis with scar is currently rated as 20 percent. 

In September 2011, or one month status-post left foot surgery, the Veteran reported a significant decrease in pain and no pain medication use. She had some swelling and discomfort, which had improved from her last visit. She wore regular shoe gear and a CAM boot, but only when walking on uneven surfaces. The Veteran was assessed as "healing as expected."

A December 2011 VA examination noted that the Veteran had left foot pain on use and manipulation, but no swelling or characteristic callouses. The Veteran reported that her symptoms were not relieved by arch supports (or built -up shoes or orthotics). The examination indicated that the Veteran had no extreme tenderness of plantar surface of either foot, marked deformity of the foot, marked pronation of either foot, and no marked inward displacement and severe spasm of the Achilles tendon on manipulation. The Veteran was noted as having a scar resultant from surgery that was not painful and/or unstable. The Veteran had undergone imaging studies of the left foot that showed no degenerative or traumatic arthritis. However, the Veteran's flatfoot condition was noted as impacting her ability to work, because the Veteran was unable to stand more than 10 to 15 minutes.

In June 2012, eleven months post-surgery, the Veteran reported occasional "tingling and twitching" but that "[o]verall, [she was] still happy she had the procedure well." The Veteran presented wearing regular shoe gear and ambulating without assistance with only mild pain.

A May 2017 VA examination indicated that the Veteran had constant dull left arch pain with numbness and tingling in the first three toes and sensitivity of the dorsal foot scar, which caused a "zinging" feeling when touched. The Veteran denied scar breakdown or sensitivity of the medial foot scar. She reported that she was not seeing anyone in the community for her left foot issues or taking any medications for her left foot. She also reported that she worked 12 hour shifts as a certified caregiver, but she had to change her shoes halfway through her shift.

The Veteran denied having flare-ups impact foot function, but reported that she avoided prolonged standing or walking. She also reported left foot pain that was accentuated with use and manipulation, yet she had no characteristic callouses or swelling. She remained symptomatic despite the use of orthotics and had extreme tenderness of the left plantar surfaces. However, there was no evidence of inward bowing of marked deformity, marked pronation, or marked inward displacement  and sever spasm of the Achilles tendon. 

On physical examination, the Veteran had left foot pain on non-weight bearing, disturbance of locomotion, and interference with standing. The Veteran had no functional loss of the left foot during flare-ups or when the foot was used repeatedly over a period of time. She had an antalgic gait but used no assistive devices. An x-ray of the Veteran's left foot showed flexion deformities of the second through fifth toes but no significant interval changes from previous x-rays. The examiner indicated that activities that involved prolonged standing/walking/climbing were limited by the Veteran's left foot condition.

In order to warrant an increased rating under Diagnostic Code 5276, the evidence would need to show that the Veteran's acquired left foot plantar fasciitis with scar was pronounced with symptoms of marked pronation, extreme tenderness of plantar surfaces of the feet, marked inward displacement and severe spasm of the tendo achillis on manipulation, which are not improved by orthopedic shoes or appliances.

Here, the evidence of record establishes that the Veteran's left foot plantar fasciitis showed objective evidence of extreme tenderness of the plantar surfaces of the foot, pain accentuated on manipulation and use, and symptoms that were not relieved by orthotics. However, there was no evidence of marked pronation, marked inward displacement and severe spasm of the Achilles tendon on manipulation, indication of swelling on use. Considering the evidence of record, including the Veteran's ability to work 12-hour shifts as a certified caregiver, which obviously includes walking and standing, the Board concludes that the evidence is not sufficient to meet the criteria for a higher rating under 38 C.F.R. § 4.71a, Diagnostic Code 5276.

In addition, the Board has considered, in compliance with Deluca, the extent to which a higher rating is warranted for functional loss. The Veteran reported pain, tingling, twitching, and numbness, as well as decreased functional abilities. The Board finds the Veteran's statements regarding these symptoms to be credible, especially since they are corroborated by reports in the May 2017 VA examinations. 
However, the Board finds that the 20 percent evaluation already takes into consideration the Veteran's complaints of left foot pain and the resulting functional impairment. Accordingly, the Board finds that a higher rating is not warranted. 

The Board has considered whether the Veteran is entitled to a higher rating under another Diagnostic Code. The Veteran is separately service-connected for tarsal tunnel syndrome of the left foot, painful surgical scar of left foot, and linear surgical scar of the left foot. The Board finds that the following diagnostic codes pertaining to the foot and providing for higher than 20 percent evaluations do not apply in this case, as the evidence does demonstrate claw foot (Diagnostic Code 5278), malunion or nonunion of the tarsal or metatarsal bones (Diagnostic Code 5283), or other foot injuries (Diagnostic Code 5284). 38 C.F.R. § 4.71a. Thus, the Board finds that the Veteran's left foot plantar fasciitis with scar warrants no more than a rating of 20 percent disabling.

Lay reports regarding symptoms and history associated with left foot plantar fasciitis with scar have been considered together with the probative medical evidence clinically evaluating the severity of the pertinent disability symptoms. However, the clinical evidence offering detailed, specific, objective determinations pertinent to the rating criteria and manifestations associated with left foot plantar fasciitis with scar is found to be the most probative and credible evidence with regard to evaluating the pertinent symptoms for the left plantar fasciitis with scar disability on appeal.

V. Rating Period from May 26, 2017

From May 26, 2017, the Veteran's left foot plantar fasciitis with scar is currently rated as 30 percent. 

As discussed previously, a 30 percent rating is the highest scheduler evaluation available under Diagnostic Code 5276. However, the Board has considered whether the Veteran is entitled to a higher rating under another Diagnostic Code. The Board finds that the following diagnostic code pertaining to the foot and providing for higher than 30 percent evaluation does not apply in this case, as the evidence does demonstrate loss of use of the foot. (Diagnostic Code 5167). Thus, the Board finds that the Veteran's left foot plantar fasciitis with scar warrants no more than a rating of 30 percent disabling.

In exceptional cases an extraschedular rating may be provided. 38 C.F.R. § 3.32. According to the regulation, an extra-schedular disability rating is warranted where the case presents "such an exceptional or unusual disability picture" - considering related factors such as "marked interference with employment or frequent periods of hospitalization" - that application of the regular schedular standards is impractical. See 38 C.F.R. § 3.321 (b)(1). Although the Board may not assign an extra-schedular rating in the first instance, it must specifically adjudicate whether to refer a case for extra-schedular rating when the issue is raised by the claimant or reasonably raised by the evidence of record. Yancy v. McDonald, 27 Vet. App. 484, 494-95 (2016).  

According to Thun v. Peake, 22 Vet. App. 111 (2008), there is a three-step inquiry for determining whether a Veteran is entitled to an extra-schedular rating.  First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate. Second, if the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology and is found inadequate, the Board must determine whether the Veteran's disability picture exhibits other related factors such as those provided by the regulation as "governing norms," generally described as marked interference with employment or frequent periods of hospitalization. "Essentially, the first Thun element compares a claimant's symptoms to the rating criteria, while the second addresses the resulting effects of those symptoms." Yancy, 27 Vet. App. at 494.

Third, if the Rating Schedule is inadequate to evaluate a Veteran's disability picture and that picture demonstrates factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director, Compensation Service, to determine whether the Veteran's disability picture requires the assignment of an extra-schedular rating.  

The Board finds that the rating criteria contemplate the Veteran's disability. The Veteran's service-connected condition is manifested by extreme tenderness of the plantar surfaces of the feet, symptoms not improved by orthopedic shoe or appliance, as well as pain on manipulation and use of the feet, both accentuated and not. These manifestations are contemplated in the rating criteria and they are adequate to evaluate the disability.  

Furthermore, the Veteran's left foot plantar fasciitis with scar does not exhibit other related factors such as marked interference with employment or frequent periods of hospitalization. The Board notes that the Veteran's left foot plantar fasciitis with scar affects her employment as a certified caregiver but finds that it does not rise to the level of marked interference. An undated employer statement, as well as a lay statement from the Veteran given in July 2010, noted that the Veteran had been reduced to part time employment and that the Veteran could not stand longer than 10 to 15 minutes. In June 2012, the Veteran reported that she was unable to work due to "great difficulties with my foot." However, as discussed previously, VA medical records indicate that, as of August 2013, the Veteran worked full time and, as of March 2015, she worked 80 hours a week. Her continued work was noted in the May 2017 VA examination, which also noted that she needed to change shoes while working a 12-hour shift.

In addition, the Veteran has not argued (and the record does not support) that the Veteran's left foot plantar fasciitis with scar has resulted in frequent periods of hospitalization. Accordingly, referral to the Under Secretary for Benefits or the Director, Compensation Service, is not warranted.

Finally, entitlement to a total disability based on individual unemployability (TDIU) is also an element of all claims for a higher rating. Rice v. Shinseki, 22 Vet. App. 447 (2009). As previously discussed, there is evidence that the Veteran's condition affects her current employment. This evidence does not demonstrate that the Veteran is unemployable; instead, the evidence indicates that the Veteran was able to maintain employment despite her disability, including working 80 hour weeks. Therefore, remand of a claim for TDIU is not necessary as there is no evidence of unemployability due to the service-connected left foot plantar fasciitis with scar.  

In sum, a 30 percent rating for service-connected left foot plantar fasciitis with scar is warranted beginning March 26, 2017. Referral for an extraschedular rating and remand of a claim for TDIU, however, are not warranted.  

In reaching this decision, the Board considered the doctrine of reasonable doubt, however, as the preponderance of the evidence is against the assignment of any ratings higher than those currently assigned, the doctrine is not applicable. Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).



ORDER

Entitlement to an evaluation in excess of 10 percent for left foot plantar fasciitis from April 4, 2002 to October 13, 2004 is denied.

Entitlement to an evaluation in excess of 20 percent for left foot plantar fasciitis from October 14, 2004 to July 21, 2011 is denied.

Entitlement to an evaluation in excess of 20 percent for left foot plantar fasciitis with scar from September 1, 2011 to May 25, 2017 is denied.

Entitlement to an evaluation in excess of 30 percent for left foot plantar fasciitis with scar for the period from May 26, 2017 is denied.


____________________________________________
M.H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


